UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6259



BYRON MONROE STEWART,

                                           Petitioner - Appellant,

          versus


PATRICK CONROY, Warden; J. JOSEPH CURRAN, JR.,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-00-
1043-AMD)


Submitted:   June 21, 2001                 Decided:   June 29, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Fred Warren Bennett, Greenbelt, Maryland; Mark Lawrence Gitomer,
THE LAW OFFICE OF MARK GITOMER, Baltimore, Maryland, for Appellant.
John Joseph Curran, Jr., Attorney General, Mary Ann Rapp Ince,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Byron Monroe Stewart seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.    See Stewart v. Conroy, No.

CA-00-1043-AMD (D. Md. Jan. 16, 2001).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2